Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 1 (labeled page , filed 0, with respect to the 35 U.S.C. 112( have been fully considered and are persuasive.  The rejections of 12/22/2021 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-14, 19-20, and 22 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 1 to recite that “a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from and not in contact with the inner surface of the scaffold,” and  claim 19 to recite that “the mandrel includes a first end, a second end, a middle region extending therebetween, the middle region including an outer surface and a recessed portion disposed in the middle region and extending radially inward from the outer surface of the middle region.” In response to Applicant’s amendment Examiner has added reference Hingston (US Pub No.: 2017/0049590) .  
With respect to arguments pertaining to the position of a valve, presented on pages 3-5 as well as on page 7 (being listed as pages 9 through 11 and then 13), it is argued that the combination of McMahon, La Francesca, and Costello would not satisfy the details regarding the valve placement with respect to independent claim 1, with no motivation to move the location of the valve to a different area that is not in the distal end of the stent. Examiner disagrees. As per Costello, it is taken that a valve member in a stent is present in which the valve of Costello appears to be toward the middle of the stent portion of Costello. Then, as per the combination of Costello into McMahon and La Francesca, it is argued that the valve is shown in figure 1 of Costello could be incorporated into McMahon and La Francesca, thereby teaching a separate placement of a valve that is taken to be formed via the method of making taught in La Francesca. This valve is then argued to be extending radially inward from the surface of the scaffold, as is required of the valve of claim 1.  As such, the combination of McMahon in view of Costello would satisfy the requirements of the claim, while McMahon by itself would not.  Additionally, it is also argued that a valve placement would fall under design choice to change a specific location of a valve from one location to another. While design choice is not argued with respect to Costello, this is an argument that would be applicable to a placement of a valve in a stent.
With respect to claim 22, the mandrel of Baldwin is interpreted as being part 12 of figure 2.  Here, it is argued that the stent part 10 is wound on the mandrel part 12 without extending into the mandrel of figure 2 as the stent portion is not disclosed or depicted as extending into mandrel 2. As such, while it is conceded that this is a broad interpretation of claim 22, Baldwin is argued to broadly teach the limitations of claim 22.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049), Costello (US Pub No.: 2014/0031951) and Hingston (US Pub No.: 2017/0049590).
Regarding claim 1, McMahon (US Pub No.: 2015/0045908) would disclose a method of manufacturing an expandable stent (a forming of a stent is disclosed in the abstract. It should be noted that the stent may be implanted in the esophagus as per [0016]), the method comprising: positioning a mandrel within a lumen of a tubular scaffold (as per [0045], wherein a mandrel 50 is disclosed and the mesh scaffolding 16 is formed on said mandrel. As the scaffolding is formed on the mandrel, the mandrel is within the lumen of the mesh scaffold), the tubular scaffold including an inner surface (being the inside of part 16 in figure 2), an outer surface (being the outside of scaffold part 16 in figure 2) and a plurality of filaments extending from a first end of the tubular scaffold to a second end of the tubular scaffold (being the plurality of filaments disclosed in [0043] as part 28. These filaments will extend from the top of the scaffold to the bottom of the scaffold as per figure 1), wherein the plurality of filaments are arranged to define a plurality of apertures therebetween (being the open sections between filament parts 28 in figure 1), the plurality of apertures extending from the inner surface to the outer surface through a wall of the scaffold (shown visually in figure 1) and wherein the mandrel includes a recessed portion extending radially inward from an outer surface of the mandrel (As per figure 3, parts 52, 54, and 56 are part of the mandrel 50. As per said figure, part 54 is recessed with respect to parts 52 and 56); 
However, McMahon does not disclose a depositing a material through the apertures of the tubular scaffold such that the material contacts the recessed portion of the mandrel radially inward of the inner surface of the tubular scaffold; and removing the mandrel, wherein depositing the material further includes forming an inner layer of material within the lumen of the scaffold, wherein a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from and not in contact with the inner surface of the scaffold. Instead, La Francesca (US Pub No.: 20170151049) further teaches a depositing a material through the apertures of the tubular scaffold such that the material contacts the recessed portion of the mandrel radially inward of the inner surface of the tubular scaffold; and removing the mandrel (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon), wherein depositing the material further includes forming an inner layer of material within the lumen of the scaffold (being part 22 in figure 1A), wherein a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from the inner surface of the scaffold (the inner layer of part 22 has an outward facing surface shown in figure 1A. This part would be radially inward with respect to the mesh part 22 which is analogous to the mesh part 28 in figure 3 of McMahon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
From here, McMahon in view of La Francesca does not teach an instance wherein the portion of the inner layer of material that is spaced radially inward of and spaced away from the inner surface of the scaffold forms a valve extending radially inward from the inner surface of the scaffold
Instead, Costello does teach an instance wherein the portion of the inner layer of material that is spaced radially inward of and spaced away from the inner surface of the scaffold forms a valve extending radially inward from the inner surface of the scaffold (a valve is shown in figure 1. As the valve is disclosed as being implanted in a body lumen in the abstract, it stands to reason that the valve would be radially inward with respect to the inner surface of the scaffold of McMahon in view of La Francesca). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Costello into the combination of McMahon and La Francesca for the purpose of providing a means to control a flow through a bodily lumen, as disclosed in the abstract of Costello. The device of Costello is disclosed to have a benefit with respect to esophageal prosthesis and/or stents in [0005]-[0007] as the valve is disclosed to provide a method to allow food to pass in through the esophagus while blocking gastric fluids from entering the esophagus when coupled with a stent.
From here, McMahon in view of La Francesca and Costello wherein a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from and not in contact with the inner surface of the scaffold.
Instead, Hingston (US Pub No.: 2017/0049590) does disclose a stent in which a portion of the inner layer of material has an outer surface spaced radially inward of and spaced away from and not in contact with the inner surface of the scaffold (in figure 11, the outer surface of the stent 12 has a center portion spaced radially inward with respect to the topmost and bottommost end of the stent.  Here, a cover member part 14 is present in [0088], which, if incorporated between the inner layer of the stent and the inner surface of the scaffold, would prevent a contact). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating part 14 of Hingston into the combination of McMahon, La Francesca, and Costello for the purpose of providing a coating that may have a medical/drug delivery (as implied within [0003]-[0005]) and/or provide a coating that may attach to tubular members to an expandable framework of a stent in [0008].
Regarding claim 4, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 3, wherein La Francesca teaches a depositing material through the apertures of the tubular scaffold further comprises depositing the inner layer of material on the inner surface of the scaffold between a first circumferential location and a first end of the scaffold and between a second circumferential location and a second end of the scaffold (the combination of McMahon and La Francesca would see La Francesca teach a depositing of a material as per [0086] which would create an inner layer 22 between the first end 52 of McMahon to the second end 56 of McMahon as shown in figure 3 of McMahon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in La Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 5, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 4, with La Francesca further discloses depositing an outer layer of material along the outer surface of the scaffold and extending across the apertures between the first circumferential location and the second circumferential location (the spraying of a material as per [0086] of La Francesca would be along the outer surface of the scaffold of McMahon along the first circumferential location 52 and the second circumferential location 56 across the apertures formed from part 28 that is labeled in figure 1. This would create an outer layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 6, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 4, with La Francesca further teaches depositing an outer layer of material along the outer surface of the scaffold from the first end of the scaffold to the second end of the scaffold (the spraying of a material as per [0086] of La Francesca would be along the outer surface of the scaffold of McMahon along the first circumferential location 52 and the second circumferential location 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 7, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 6, wherein La Francesca further teaches that the inner layer is circumferentially attached to the outer layer at the first circumferential location and the inner layer is circumferentially attached to the outer layer at the second circumferential location to form an annular chamber (the depositing of a material to create an outer layer of part 22 and an inner layer towards the inside of part 22 would create an annular chamber comprising of the exteriorly oriented surface 16 shown in figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 8, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 7, wherein La Francesca further teaches that the annular chamber extends circumferentially around a central longitudinal axis of the tubular scaffold (shown in figure 1A of La Francesca with the scaffold being part 20 and a circumferential chamber being shown in said figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 9, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 8, wherein La Francesca further teaches the annular chamber is bounded by the outer surface of the inner layer of material and an inner surface of the outer layer extending from the first circumferential location to the second circumferential location (shown in figure 1A of La Francesca the outward facing surface part 16 of part 22 would bound the annular chamber. As per the spraying of La Francesca that is incorporated into McMahon, the inner surface of the outer layer would extend between the first and the second circumferential location of McMahon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 10, McMahon in view of La Francesca, , Costello and Hingston teach the method of claim 9, wherein Costello teaches that the valve is configured to shift between a closed configuration and an open configuration (shown closed in figure 5A and open in figure 5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Costello into the combination of McMahon and La Francesca for the purpose of providing a means to control a flow through a bodily lumen, as disclosed in the abstract of Costello. The device of Costello is disclosed to have a benefit with respect to esophageal prosthesis and/or stents in [0005]-[0007] as the valve is disclosed to provide a method to allow food to pass in through the esophagus while blocking gastric fluids from entering the esophagus when coupled with a stent.
Regarding claim 14, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 1, with La Francesca teaching that the depositing of a material through the apertures of the tubular scaffold further includes spraying the material through the apertures (electrospraying to deposit a material is disclosed in [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049), Costello (US Pub No.: 2014/0031951) and Hingston (US Pub No.: 2017/0049590), in further view of Merk (US Pub No.: 2014/0173878).
Regarding claim 11, McMahon in view of La Francesca, Costello and Hingston teach the method of claim 1. However, said combination does not teach an instance wherein the recessed portion of the mandrel is configured to form a surface texture on at least a portion of an inner surface of the inner layer. Instead, Merk (US Pub No.: 2014/0173878) does teach a recessed portion of the mandrel is configured to form a surface texture on at least a portion of an inner surface of the inner layer (the abstract of Merk teaches a mandrel with a textured surface. This can be in place of the recessed portion of McMahon, and the mandrel of Merk appears to have recessed portions as per figure 3B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 2017/0151049), and Hingston (US Pub No.: 2017/0049590) in further view of Merk (US Pub No.: 2014/0173878) and Costello (US Pub No.: 2014/0031951).
Regarding claim 12, McMahon in view of La Francesca, Hingston and Merk teach the method of claim 11, wherein Merk teaches that the surface texture is only on a downward facing portion of the inner surface of the valve (the textured surface imparted by Merk on to a stent could be implemented on the lower portion of the device of McMahon and La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk. 
However, the combination of McMahon, La Francesca, Hingston and Merk do not teach that the surface texture would be imparted on the inner surface of a valve. Instead, Costello does teach a valve (a valve is shown in figure 1. As the valve is disclosed as being implanted in a body lumen in the abstract, it stands to reason that the valve would be radially inward with respect to the inner surface of the scaffold of McMahon in view of La Francesca) in which the texture of Merk could be on the downward facing portion of the inner surface of said valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Costello into the combination of McMahon and La Francesca for the purpose of providing a means to control a flow through a bodily lumen, as disclosed in the abstract of Costello. The device of Costello is disclosed to have a benefit with respect to esophageal prosthesis and/or stents in [0005]-[0007] as the valve is disclosed to provide a method to allow food to pass in through the esophagus while blocking gastric fluids from entering the esophagus when coupled with a stent.	
Regarding claim 13, McMahon in view of La Francesca, Hingston, Merk, and Costello teach the method of claim 12, wherein Merk further teaching the surface texture on the inner surface of the valve is opposite the outer surface of the inner layer, the outer surface being devoid of the surface texture (as the texture of Merk is imparted on the inner surface of the stent, and as the valve of Costello is also placed within the inner surface of a stent, the textured surface of Merk would be applied on the inner surface of the valve of Costello with the outer surface not being imparted with said texture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured mandrel components of Merk into the combination of McMahon and La Francesca for the purpose of preventing a deflection of the stent, as well as the fact that the textured surface is disclosed to help improve the accuracy of a positioning of the stent, both of which are mentioned in [0006] of Merk.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 20170151049) and Hingston (US Pub No.: 2017/0049590) in further view of Liddy (US Pub No.: 2013/0289711)
Regarding claim 19, McMahon does disclose a method of manufacturing an esophageal stent (a forming of a stent is disclosed in the abstract. It should be noted that the stent may be implanted in the esophagus as per [0016]), the method comprising: positioning a mandrel within a lumen of a tubular scaffold (as per [0045], wherein a mandrel 50 is disclosed and the mesh scaffolding 16 is formed on said mandrel. As the scaffolding is formed on the mandrel, the mandrel is within the lumen of the mesh scaffold), the tubular scaffold including a plurality of filaments are arranged to define a plurality of apertures extending through a wall of the scaffold (being the plurality of filaments disclosed in [0043] as part 28. These filaments will extend from the top of the scaffold to the bottom of the scaffold as per figure 1), and wherein the mandrel includes a first end (figure 2 part 52), a second end (figure 2 part 56), a middle region extending therebetween (figure 2 part 54), the middle region including an outer surface (being the outermost part of part 16 at part 54 of figure 2).
However, McMahon does not teach a depositing of a first layer of material through the plurality of apertures onto a surface of the recessed portion of the mandrel; depositing a second layer of material on at least a portion of an outer surface of the tubular scaffold; wherein an outer surface of the first layer of material deposited onto the surface of the recessed portion of the mandrel is spaced away from an inner surface of the second layer of material and removing the mandrel. Instead, La Francesca (US Pub No.: 20170151049) further teaches a depositing of a first layer of material through the plurality of apertures onto a surface of the recessed portion of the mandrel; depositing a second layer of material on at least a portion of an outer surface of the tubular scaffold; wherein an outer surface of the first layer of material deposited onto the surface of the recessed portion of the mandrel is spaced away from an inner surface of the second layer of material (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54 This would create a first layer being towards the interior of part 22 in La Francesca and a second outward facing layer of part 22 of La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
However, McMahon in view of La Francesca does not teach a means to form a valve having an annular chamber therebetween. Instead, Liddy does teach a mandrel that would be used to form a valve having an anterior chamber therebetween in [0053] and figures 20-23.  The mold forms 210 would take the place of the mandrel of La Francesca. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel that would form a valve as presented in Liddy into the combination of McMahon and La Francesca for the purpose of incorporating a valve into the stent of McMahon in view of La Francesca that would control a flow through a body lumen, as disclosed in the abstract. This valve is also disclosed for use in the lower esophageal sphincter as per [0056].
From here, McMahon in view of La Francesca and Liddy does not teach a recessed portion disposed in the middle portion  extending radially inward from the outer surface of the middle region. Instead, Hingston (US Pub No.: 2017/0049590) a recessed portion disposed in the middle portion extending radially inward from the outer surface of the middle region (in figure 11, the outer surface of the stent 12 has a center portion spaced radially inward with respect to the topmost and bottommost end of the stent.  Here, a cover member part 14 is present in [0088], which, if incorporated between the inner layer of the stent and the inner surface of the scaffold, would be recessed when compared to the middle portion of McMahon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating part 14 of Hingston into the combination of McMahon, La Francesca, and Costello for the purpose of providing a coating that may have a medical/drug delivery (as implied within [0003]-[0005]) and/or provide a coating that may attach to tubular members to an expandable framework of a stent in [0008].
Regarding claim 20, McMahon in view of La Francesca, Liddy and Hingston teach the method of claim 19, wherein La Francesca teaches a depositing the first layer of material includes spraying the first layer of material through the apertures (electrospraying to deposit a material is disclosed in [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
Regarding claim 21, McMahon in view of La Francesca, Liddy and Hingston teach the method of claim 15, wherein McMahon discloses that the mandrel includes first and second flared end regions (in [0045] wherein the first and second mandrel end regions are disclosed as being flared) and a middle region extending therebetween (as per figure 2, the recessed portion 54 is between the two end regions 52 and 56) and the recessed portion is extends radially inward from the outer surface of the mandrel in the middle region (the recessed portion extends radially inward from the outer surface of McMahon).
However, McMahon does not teach an instance wherein depositing the material along the scaffold forms the valve in the middle region. Instead, La Francesca further teaches a depositing of material along the scaffold forms the valve in the middle region (as per [0114], an electrospraying and/or electrospinning on to a mandrel is disclosed. If implemented in the device of figure 2 of McMahon, the electrospraying would deposit through the apertures of the tubular scaffold of McMahon and span through the first circumferential location 52 to the second circumferential location 56 shown in figure 3 of McMahon as well as a portion of the recessed mandrel 54 This would create a first layer being towards the interior of part 22 in La Francesca and a second outward facing layer of part 22 of La Francesca). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spraying to deposit a material as presented in la Francesca for the purpose of creating an inner layer like part 22 of figure 1A of La Francesca (disclosed in [0097]). It is assumed that, as this is part of the scaffold (as per [0097]), it would provide additional stability to the interior mesh part 20 of La Francesca which is seen as being equivalent to the mesh formed with part 28 of McMahon.
From here, La Francesca does not explicitly teach a formation of a valve. Instead, Liddy does teach a valve being formed on a mandrel for a scaffold in [0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel that would form a valve as presented in Liddy into the combination of McMahon and La Francesca for the purpose of incorporating a valve into the stent of McMahon in view of La Francesca that would control a flow through a body lumen, as disclosed in the abstract. This valve is also disclosed for use in the lower esophageal sphincter as per [0056].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Pub No.: 2015/0045908) in view of La Francesca (US Pub No.: 20170151049), Hingston (US Pub No.: 2017/0049590), and Liddy (US Pub No.: 2013/0289711) in further view of Baldwin (US Pub No.: 2015/0173919).
Regarding claim 22, McMahon in view of La Francesca, Liddy and Hingston teach the method of claim 19. However, said combination does not teach an instance wherein the tubular scaffold does not extend into the recessed portion of the mandrel.
Instead, Baldwin does teach an instance wherein the tubular scaffold (being a part of the stent part 10 in figure 1) does not extend into the recessed portion of the mandrel (the mandrel being part 12 in figure 2, wherein the scaffold would not extend into the recessed portion of figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mandrel of Baldwin in place of the mandrel of McMahon for the purpose of providing an alternative mandrel to the one in McMahon as the mandrel of Baldwin does not extend throughout the length of the stent itself. This is taken to be beneficial as the mandrel itself would be removed after the stent is made. Therefor, it is assumed that the removal of the mandrel of Baldwin would be easier than the removal of the mandrel of McMahon.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 15, prior art including cited art such as McMahon (US Pub No.: 2015/0045908), La Francesca (US Pub No.: 20170151049), Liddy (US Pub No.: 2013/0289711), Costello (US Pub No.: 2014/0031951), Merk (US Pub No.: 2014/0173878), Baldwin (US Pub No.: 2015/0173919), Edwin (US Pub No.: 2001/0010012), Naz (US Pub No.: 2018/0274131) and Hingston (US Pub No.: 2017/0049590) as well as uncited art including Goble (US Patent No 10.828,019) and Weier (US Pub No.: 2016/0038318) were considered to teach the newly added limitations of claim 15.  However, said prior art does not teach that the recessed portion would have a radially innermost extent and a radially outermost extent, wherein the inner surface of the scaffold extends linearly along the outermost extent of the recessed portion and does not extend into the recessed portion. Here, Hingston was taken to be the closest art to teach the presented limitation. As per figure 11 of Hingston, part 14 was looked at for teaching a radially outermost extent with respect to part 34.  However, as per the shape in figure 11, it would be unreasonable to assume that the inner surface of the scaffold would extend linearly around the outermost extent of the recessed portion while not extending into a recessed portion, as an extension into a recessed portion is present in figure 11. From here, other prior art was sought to teach the arrangement presented in this limitation wherein an extending into a recessed portion was not present. However, prior art like Goble (like in figure 23B) and Weier (in figure 5) did not teach a stent that could be interpreted to teach an inner surface of a scaffold that extends linearly along the outermost extent of a recessed portion in the scaffold while not extending within said recessed portion. As such, claim 15 with dependent claims 16-18 and 21 is taken to be allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwin (US Pub No.: 2001/0010012) would teach a stent with a textured mandrel as per the abstract. Naz (US Pub No.: 2018/0274131) teaches a stent that is formed via an electrospinning
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774     

 
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774